Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145691 & (44)(45)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  LEELANAU COUNTY SHERIFF and                                                                                          Justices
  COUNTY OF LEELANAU,
           Plaintiffs/Counter-
           Defendants-Appellants,
  v                                                                  SC: 145691
                                                                     COA: 302195
                                                                     Leelanau CC: 2010-008301-AS
  JAMES KIESSEL,
            Defendant/Counter-
            Plaintiff-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion for
  leave to file brief amicus curiae are GRANTED. The application for leave to appeal the
  July 5, 2012 judgment of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2012                    _________________________________________
         t1017                                                                  Clerk